Opinion by
Tilson, J.
In accordance with stipulation of counsel novelties in chief value of rubber similar to those involved in Abstract 25607 were held dutiable at 25 percent under paragraph 1537; joke articles in chief value of paper were held dutiable at 35 percent under paragraph 1413, Abstract 37540 followed; uninflated rubber balls the same as those involved in United States v. Woolworth (24 C. C. P. A. 338, T. D. 48770) were held dutiable at 30 percent under paragraph 1502; and rubber articles similar to those involved in Abstract 41517 were held dutiable at 25 percent under paragraph 1537.